LAW OFFICES OF ERIC P. LITTMAN, P.A. 7695 S.W. 104TH STREET OFFICES AT PINECREST SUITE 2 I 0 MIAMI. FLORIDA 33159 MARK J. BRYN TELEPHONE: (305)663-3333 OF COUNSEL FACSIMILE: (305)668-0003 E-MAIL: ELITTMAN@AOL.COM November 22, 2011 Ms. Courtney Haseley, Esquire United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: MedicalMakeover Corporation of America Revised Preliminary Information Statement on Schedule 14C Filed November 17, 2011 File No. 000-30621 Dear Ms. Haseley: I am in receipt of your November 21, 2011 letter with respect to Medical Makeover Corporation of America's Revised Preliminary Information Statement on Schedule 14C. Simultaneously with sending you this letter, we are posting Amendment #2 to the 14C on Edgar. I am also sending you a courtesy redlined copy of the 14C as well. With respect to your comments, please be advised as follows: 1. I believe that you are mistaken with respect to the number of common shares whichyou the Registrant currently has authorized. In your letter, you state that the Articles reflect 100,000,000 authorized shares, however, the Registrant filed an Amendment to its Certificate of Corporation with the Secretary of State of Delaware on October 27, 2003 which increased the authorized common shares to 10,000,000,000. That is part of the exhibit we previously filed. Therefore, I think our language with respect to decreasing the authorized capital is correct. This will acknowledge that the Registrant will include copies of our original Certificate of Incorporation and Bylaws together with any amendments thereto as an Exhibit to our Form 10-K for its fiscal year ended December 31, 2011. 2. We have removed all references to the name change as per your second comment. 3. We have removed any references to paying cash in lieu of shares or fractional dividends. Ms. Courtney Haseley, Esquire United States Securities and Exchange Commission November 22, 2011 Page 2 I trust that this now fully responds to your comments and if you have any further questions, please do not hesitate to call. Very truly yours, /s/ Eric P. Littman Eric P. Littman EPL/ica cc: Medical Makeover Corporation of America
